

116 HR 8346 IH: Academic Research Protection Act
U.S. House of Representatives
2020-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8346IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2020Mr. Reschenthaler (for himself, Mr. Trone, and Ms. Houlahan) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Armed Services, Intelligence (Permanent Select), Foreign Affairs, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo protect federally funded academic research from undue foreign influences and threats by better informing the academic and research communities about such influences and threats, and for other purposes.1.Short titleThis Act may be cited as the Academic Research Protection Act.2.Designation of Academic Liaison to protect against emerging threats(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, acting through the Under Secretary of Defense for Research and Engineering, shall take the following actions:(1)Designate an official serving within the Office of the Under Secretary of Defense for Research and Engineering to work with the academic and research communities to protect academic research funded by the Department of Defense from undue foreign influences and threats.(2)Set forth the responsibilities of the official designated under paragraph (1), including—(A)serving as the liaison of the Department of Defense with the academic and research communities;(B)carrying out initiatives of the Department related to the protection of academic research funded by the Department from undue foreign influences and threats, including the initiative established under section 1286 of the National Defense Authorization Act for Fiscal Year 2019 (10 U.S.C. 2358 note);(C)not less frequently than once a year, conducting outreach and education activities for the academic and research community about undue foreign influences and threats to academic research that is funded by the Department;(D)coordinating and aligning the policies relating to academic research security of—(i)the elements of the Department specified in section 111(b) of title 10, United States Code;(ii)the intelligence community;(iii)Federal science agencies;(iv)the Office of Science and Technology Policy; and(v)Federal regulatory agencies; and(E)working with the intelligence community to the maximum extent practicable to share with the academic and research communities, at least annually, unclassified information, including counterintelligence information, on threats from undue foreign influences.(b)Rule of constructionNothing in this section shall be construed as authorizing the official designated under subsection (a)(1) to classify academic research in a manner that is inconsistent with the policies of the Department of Defense or the National Security Decision Directive Numbered 189 of September 21, 1985, titled National Policy on the Transfer of Scientific, Technical and Engineering Information, or any successor directive.3.National Commission on Academic Research Protection(a)EstablishmentThere is established in the executive branch an independent commission, to be known as the National Commission on Academic Research Protection (in this section referred to as the Commission), to address concerns related to undue foreign influence at institutions of higher education conducting federally funded research and development.(b)TreatmentThe Commission shall be considered an independent establishment (as defined in section 104 of title 5, United States Code).(c)Membership(1)CompositionThe Commission shall be composed of 30 members, as follows:(A)The Director of the Office of Science and Technology.(B)The National Security Advisor (or a designee).(C)The Director of National Intelligence (or a designee).(D)The Director of the National Science Foundation (or a designee).(E)The Secretary of Commerce (or a designee).(F)The Secretary of State (or a designee).(G)The Secretary of Defense (or a designee).(H)The Secretary of Homeland Security (or a designee).(I)The Secretary of Health and Human Services (or a designee).(J)The Secretary of Energy (or a designee).(K)The Secretary of Education (or a designee).(L)The Secretary of Agriculture (or a designee).(M)The Administrator of the National Aeronautics and Space Administration (or a designee).(N)The Archivist of the National Archives and Records Administration (or a designee).(O)The Attorney General (or a designee).(P)Twelve individuals who are employed by institutions of higher education and have demonstrated expertise relevant to the duties of the Commission described in subsection (e).(Q)Three individuals who have expertise relevant to the duties of the Commission described in subsection (e) and are each employed by a different organization that represents institutions of higher education conducting federally funded research and development and that focuses, at least in part, on academic research and development of security policy.(2)Appointments(A)House of Representatives appointments(i)In generalThe Speaker of the House of Representatives and the minority leader of the House of Representatives shall jointly appoint 6 of the members described in paragraph (1)(P).(ii)ConsultationThe Speaker of the House of Representatives and the minority leader of the House of Representatives shall make the appointments described in clause (i) in consultation with the Chairman and Ranking Member of each of—(I)the Committee on Agriculture of the House of Representatives;(II)the Committee on Appropriations of the House of Representatives;(III)the Committee on Armed Services of the House of Representatives;(IV)the Committee on Education and Labor of the House of Representatives;(V)the Committee on Energy and Commerce of the House of Representatives;(VI)the Committee on Foreign Affairs of the House of Representatives;(VII)the Committee on Homeland Security of the House of Representatives;(VIII)the Committee on the Judiciary of the House of Representatives;(IX)the Committee on Science, Space, and Technology of the House of Representatives; and(X)the Permanent Select Committee on Intelligence of the House of Representatives.(B)Senate appointments(i)In generalThe majority leader of the Senate and the minority leader of the Senate shall jointly appoint 6 of the members described in paragraph (1)(P).(ii)ConsultationThe majority leader of the Senate and the minority leader of the Senate shall make the appointments described in clause (i) in consultation with the Chairman and Ranking Member of each of—(I)the Committee on Agriculture, Nutrition, and Forestry of the Senate;(II)the Committee on Appropriations of the Senate;(III)the Committee on Armed Services of the Senate;(IV)the Committee on Commerce, Science, and Transportation of the Senate;(V)the Committee on Foreign Relations of the Senate;(VI)the Committee on Health, Education, Labor, and Pensions of the Senate;(VII)the Committee on Homeland Security and Governmental Affairs of the Senate;(VIII)the Committee on the Judiciary of the Senate; and(IX)the Select Committee on Intelligence of the Senate.(C)Joint congressional appointmentsThe Speaker of the House of Representatives, the minority leader of the House of Representatives, the majority leader of the Senate, and the minority leader of the Senate shall jointly appoint the members described in paragraph (1)(Q).(D)ClearanceTo be eligible to be appointed as a member of, or employed by, the Commission, an individual must possess a security clearance that the Secretary of Defense determines sufficient to afford such individual access to the information necessary to carry out the responsibilities of a member or the position in which such individual will be employed, as applicable.(3)TermsEach member appointed under paragraph (2) shall be appointed to a term of 4 years.(4)VacanciesA vacancy in the Commission shall not affect its powers and shall be filled in the same manner as the original appointment was made.(5)Officers(A)ChairThe members shall elect by majority vote one of the members described in subparagraphs (P) or (Q) of paragraph (1) to serve as the Chair.(B)Vice ChairThe members shall elect by majority vote one of the members described in subparagraphs (A) through (O) of paragraph (1) to serve as the Vice Chair.(d)SubcommitteesThe Chair, in consultation with the Vice Chair, may establish subcommittees to focus on particular topics that are of interest to the Commission.(e)DutiesThe responsibilities of the Commission shall include the following:(1)The Commission shall serve as the forum for communication between institutions of higher education, Federal law enforcement agencies, Federal counterintelligence agencies, and the intelligence community regarding undue foreign influence on, and threats to, federally funded academic research and development.(2)Not later than six months after the date of the enactment of this Act, and not less than once every six months thereafter, the Commission shall meet to review the intelligence regarding—(A)undue foreign influence on, and threats to, federally funded academic research and development;(B)efforts by foreign entities to recruit students or employees of institutions of higher education;(C)specific technologies relevant to institutions of higher education that foreign entities may seek to exploit; and(D)national security and research security issues related to foreign students attending institutions of higher education in the United States.(3)The Commission shall develop, and update as warranted, methods for educating the academic community in the United States, including faculty and researchers, in an unclassified manner about undue foreign influence on, and threats to, federally funded academic research and development.(4)The Commission shall develop, and update as warranted, recommendations to facilitate the coordination of Federal agency outreach, education, disclosure, and regulatory efforts which affect federally funded research and development at institutions of higher education.(5)Not later than one year after the date of the enactment of this Act, and annually thereafter, the Commission shall review the adequacy of Federal disclosure policies for federally funded academic research and development for protecting such research and development from undue foreign influence and threats.(6)Not later than one year after the date of the enactment of this Act, and annually thereafter, the Commission shall review the adequacy of Federal export control regulations for protecting federally funded academic research and development that is subject to such regulations from undue foreign influence and threats.(7)Not later than one year after the date of the enactment of this Act, and annually thereafter, the Commission shall submit to the President and Congress in an unclassified form, but which may contain a classified annex, a report containing recommendations on protecting federally funded academic research from undue foreign influence and threats while maintaining an open and collaborative research environment at institutions of higher education.(8)Not later than 30 days after the date on which the Commission submits a report under paragraph (7), the Commission shall make such report publicly available in an unclassified form.(9)Any other matters that the Commission determines to be relevant to protecting federally funded academic research and development from undue foreign influence and threats.(f)Obtaining official dataOn request of the Chair, made in consultation with the Vice Chair, any head of a Federal agency shall furnish directly to the Commission any information necessary to enable the Commission to carry out this section.(g)Authorization of appropriationsFor fiscal year 2021 and for each fiscal year thereafter, there is authorized to be appropriated $5,000,000, to remain available until expended, for the Commission to carry out its duties.(h)TerminationThe Commission shall terminate on the date that is 10 years after the date on which the Commission conducts the initial meeting described in subsection (e)(2).4.Initiatives to protect academic research from foreign threats(a)Information sharing with institutions of higher education(1)In generalNot later than the date that is 180 days after the date of the enactment of this section, the Director of National Intelligence, in consultation with the National Commission on Academic Research Protection, shall establish an unclassified online clearinghouse to consolidate and make publicly available—(A)open source intelligence relating to foreign threats to institutions of higher education or the faculty thereof, academic researchers, and academic scholars; and(B)guidance and other publications regarding the foreign threats described in subparagraph (A) that are issued by Federal agencies.(2)Intelligence classificationIntelligence routinely classified or restricted above the level of controlled unclassified information may not be made available through the clearinghouse described in paragraph (1).(b)International traffic in arms regulation guidanceBeginning not later than the date that is 180 days after the date of the enactment of this section, the Secretary of State, in coordination with the Secretary of Commerce, and in consultation with the National Commission on Academic Research Protection and the Export Enforcement Coordination Center, shall—(1)develop, issue, and regularly update export control guidance for institutions of higher education on compliance with the International Traffic in Arms Regulations, including guidance, support documentation, and training materials encouraging and assisting such institutions to perform periodic internal assessments of the risk of not complying with such regulations; and(2)at least annually, conduct outreach activities exclusively for the academic community that promote understanding and compliance with the International Traffic Arms Regulations.(c)Export administration regulation guidanceBeginning not later than the date that is 180 days after the date of the enactment of this section, the Secretary of Commerce, in coordination with the Secretary of State, and in consultation with the National Commission on Academic Research Protection and the Export Enforcement Coordination Center, shall—(1)develop, issue, and regularly update export control guidance for institutions of higher education on compliance with the Export Administration Regulations, including guidance, support documentation, and training materials encouraging and assisting such institutions to perform periodic internal assessments of the risk of not complying with such regulations; and(2)at least annually, conduct outreach activities exclusively for the academic community that promote understanding and compliance with the Export Administration Regulations.(d)Federal Bureau of Investigation information outreach(1)In generalNot later than the date that is 180 days after the date of the enactment of this section, the Director of the Federal Bureau of Investigation, in consultation with the National Commission on Academic Research Protection, shall develop and implement in the headquarters and all of the field offices of the Bureau an outreach strategy to inform institutions of higher education about the availability of information on threats against such institutions, including information about threats to federally funded research and development carried out by such institutions.(2)ReportNot later than one year after the date of the enactment of this section, and annually thereafter, the Director of the Federal Bureau of Investigation shall issue, and make publicly available on a website, a report on the outreach strategy described in paragraph (1).5.DefinitionsIn this Act:(1)Export Administration RegulationsThe term Export Administration Regulations means those regulations contained in parts 730 through 774 of title 15, Code of Federal Regulations (or successor regulations).(2)Export Enforcement Coordination CenterThe term Export Enforcement Coordination Center means the organization established under Executive Order 13558, titled Export Enforcement Coordination Center (75 Fed. Reg. 69573).(3)Federal agencyThe term Federal agency has the meaning given the term agency in section 551 of title 5, United States Code.(4)Federal regulatory agenciesThe term Federal regulatory agencies means the Department of Defense, the Department of Commerce, the Department of State, the Department of Justice, the Department of Energy, the Department of the Treasury, the Department of Homeland Security, and the National Archives and Records Administration.(5)Federal science agenciesThe term Federal science agencies means each Federal agency that obligated or expended not less than $100,000,000 in the previous fiscal year for research and development.(6)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(7)Intelligence communityThe term intelligence community has the meaning given such term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).(8)International Traffic in Arms RegulationsThe term International Traffic in Arms Regulations means those regulations contained in parts 120 through 130 of title 22, Code of Federal Regulations (or successor regulations).